UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CANDIE HAILEY MEANS,
                            Plaintiff,
                                                     17-Cv-05374 (SHS)
              V.

CITY OF NEW YORK et al.,                             ORDER
                            Defendants.


SIDNEY H. STEIN, U.S. District Judge.
    A pretrial conference having been held on March 12, 2020, with counsel for all parties
present, IT IS HEREBY ORDERED that:
    1. Plaintiff's motion for discovery sanctions is due on or before March 25, 2020.
       Defendants' response to the motion is due on or before April 8, 2020. Plaintiff's
       reply, if any, is due on or before April 15, 2020. The moving and responsive briefs
       shall be no more than 15 pages each, and the reply brief shall be no more than 10
       pages.
    2. Defendants' motion for summary judgment is due on or before April 24, 2020.
       Plaintiff's response is due on or before May 22, 2020. Defendants' reply, if any, is
       due on or before May 29, 2020. The moving and response papers shall be no more
       than 20 pages, and the reply brief shall be no more than 15 pages.


Dated: New York, New York
       March 13, 2020



                                          S072://Jl
                                             Sidney=/4. Stein, U.S.D.J.
